
	

113 HR 1951 IH: Sean and David Goldman International Child Abduction Prevention and Return Act of 2013
U.S. House of Representatives
2013-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1951
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2013
			Mr. Smith of New
			 Jersey (for himself and Mr.
			 Moran) introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committees on
			 Ways and Means,
			 Financial Services,
			 the Judiciary, and
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To ensure compliance with the 1980 Hague Convention on
		  the Civil Aspects of International Child Abduction by countries with which the
		  United States enjoys reciprocal obligations, to establish procedures for the
		  prompt return of children abducted to other countries, and for other
		  purposes.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Sean and David Goldman
			 International Child Abduction Prevention and Return Act of
			 2013.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Findings; sense of Congress; purposes.
					Sec. 3. Definitions.
					Sec. 4. Funding.
					Title I—Department of State actions
					Sec. 101. Annual report.
					Sec. 102. Standards and assistance.
					Sec. 103. Memorandum of Understanding.
					Sec. 104. Notification of congressional
				representatives.
					Title II—Presidential actions
					Sec. 201. Presidential actions in response to unresolved
				cases.
					Sec. 202. Presidential actions in response to patterns of
				noncooperation in cases of international child abductions.
					Sec. 203. Consultations.
					Sec. 204. Report to Congress.
					Sec. 205. Presidential actions.
					Sec. 206. Effects on existing contracts.
					Sec. 207. Presidential waiver.
					Sec. 208. Publication in Federal Register.
					Sec. 209. Termination of Presidential actions.
					Sec. 210. United States assistance.
					Sec. 211. Multilateral assistance.
					Sec. 212. Amendment to generalized system of preferences
				eligibility for generalized system of preferences.
				
			2.Findings; sense
			 of Congress; purposes
			(a)FindingsCongress finds the following:
				(1)Sean Goldman, a United States citizen and
			 resident of New Jersey, was abducted from the United States in 2004 and
			 separated from his father, David Goldman, who spent nearly six years battling
			 for the return of his son from Brazil before Sean was finally returned to Mr.
			 Goldman’s custody on December 24, 2009.
				(2)The Department of State’s Office of
			 Children’s Issues, which serves as the Central Authority of the United States
			 for the purposes of the 1980 Hague Convention on the Civil Aspects of
			 International Child Abduction, has received thousands of requests since 2007
			 for assistance in the return to the United States of children who have been
			 abducted by a parent or other legal guardian to another country. For a variety
			 of reasons reflecting the significant obstacles to the recovery of abducted
			 children, as well as the legal and factual complexity involving such cases, not
			 all cases are reported to the Central Authority of the United States.
				(3)The number of outgoing international child
			 abductions reported to the Central Authority of the United States has increased
			 substantially since 2006.
				(4)Only about half of the children abducted
			 from the United States to countries with which the United States enjoys
			 reciprocal obligations under the Hague Abduction Convention are returned to the
			 United States.
				(5)The United States
			 and Convention countries have expressed their desire, through the Hague
			 Abduction Convention, to protect children internationally from the
			 harmful effects of their wrongful removal or retention and to establish
			 procedures to ensure their prompt return to the State of their habitual
			 residence, as well as to secure protection for rights of
			 access..
				(6)Compliance by the United States and
			 Convention countries depends on the actions of their designated central
			 authorities, the performance of their judiciaries as reflected in the legal
			 process and decisions rendered to enforce or effectuate the Hague Abduction
			 Convention, and the ability and willingness of their law enforcement to insure
			 the swift enforcement of orders rendered pursuant to the Hague Abduction
			 Convention.
				(7)The Central Authority of the United States
			 reports that nearly 40 percent of abduction cases and access cases involve
			 children taken from the United States to countries with which the United States
			 does not have Hague Abduction Convention obligations or other agreements
			 relating to the resolution of abduction cases and access cases.
				(8)According to the
			 Department of State’s April 2010 Report on Compliance with the Hague Convention
			 on the Civil Aspects of International Child Abduction, parental child
			 abduction jeopardizes the child and has substantial long-term consequences for
			 both the child and the left-behind parent..
				(9)Abducted children
			 are at risk of serious emotional and psychological problems and have been found
			 to experience anxiety, eating problems, nightmares, mood swings, sleep
			 disturbances, aggressive behavior, resentment, guilt and fearfulness, and as
			 adults may struggle with identity issues, personal relationships, and
			 parenting.
				(10)Left-behind
			 parents may encounter substantial psychological and emotional problems, and few
			 have the extraordinary financial resources necessary to pursue individual civil
			 or criminal remedies in both the United States and a foreign country, even
			 where available, or to engage in repeated foreign travel to attempt to procure
			 the return of their children by evoking diplomatic and humanitarian
			 remedies.
				(11)Left-behind
			 parents who are military parents may be unable to leave their military duties
			 to pursue multinational litigation or take leave to attend multiple court
			 proceedings, and foreign authorities may not schedule proceedings to
			 accommodate such duties.
				(b)Sense of
			 CongressIt is the sense of Congress that the United States
			 should set a strong example for Convention countries in the timely location and
			 return of abducted children in the United States whose habitual residence is
			 not the United States.
			(c)PurposesThe
			 purposes of this Act are to—
				(1)protect children
			 whose habitual residence is the United States from the harmful effects of
			 abduction and to assist left-behind parents to have access to their abducted
			 child in a safe and predictable manner, wherever the child is located, while an
			 abduction case is pending;
				(2)provide
			 left-behind parents, including military parents, their advocates, and judges
			 the information they need to enhance the resolution of abduction cases and
			 access cases through established legal procedures, the tools for assessing the
			 risk of abduction and denial of rights of access, and the practical means for
			 overcoming obstacles to recovering an abducted child;
				(3)establish
			 measured, effective, and predictable actions to be undertaken by the President
			 on behalf of abducted children whose habitual residence is the United States at
			 the time of the abduction;
				(4)promote an
			 international consensus that it is in the interest of children to have any
			 issues related to their care and custody determined in the country of their
			 habitual residence;
				(5)provide the
			 necessary training for officials of the United States Armed Forces and the
			 Department of Defense to establish policies and provide services to military
			 parents that address the unique circumstances of abductions and violations of
			 rights of access that may occur with regard to military dependent children;
			 and
				(6)encourage the
			 effective implementation of international mechanisms, particularly those
			 established pursuant to the Hague Abduction Convention, to achieve reciprocity
			 in the resolution of abductions and to protect children from the harmful
			 effects of an abduction.
				3.DefinitionsIn this Act:
			(1)Abducted
			 childThe term abducted child means a child who is
			 the victim of an abduction.
			(2)AbductionThe term abduction
			 means—
				(A)the alleged
			 wrongful removal of a child from the child’s country of habitual
			 residence;
				(B)the alleged wrongful retention of a child
			 outside the child’s country of habitual residence; or
				(C)the alleged
			 wrongful removal or retention of a military dependent child from the exercise
			 of rights of custody of a military parent.
				(3)Abduction
			 caseThe term abduction
			 case means a case involving an application filed with the Central
			 Authority of the United States by a left-behind parent for the resolution of an
			 abduction.
			(4)Access
			 caseThe term access case means a case involving an
			 application filed with the Central Authority of the United States by a
			 left-behind parent for the establishment of rights of access.
			(5)Annual
			 ReportThe term Annual Report means the Annual
			 Report on International Child Abduction required under section 101.
			(6)ApplicationThe
			 term application means—
				(A)in the case of a
			 Convention country, the application required pursuant to article 8 of the Hague
			 Abduction Convention;
				(B)in the case of an
			 MOU country, the formal document required pursuant to the provisions of the
			 applicable MOU to request the return of an abducted child or to request rights
			 of access, as applicable; and
				(C)in the case of a
			 nonparty country, the formal request by the Central Authority of the United
			 States to the Central Authority of such country requesting the return of an
			 abducted child or for rights of access to an abducted child.
				(7)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means the Committee on Foreign Affairs of the House of
			 Representatives and the Committee on Foreign Relations of the Senate.
			(8)Central
			 AuthorityThe term Central Authority means—
				(A)in the case of a
			 Convention country, the meaning given such term in article 6 of the Hague
			 Abduction Convention;
				(B)in the case of an
			 MOU country, the official entity designated by the government of the MOU
			 country within the applicable MOU pursuant to section 103(b)(1) to discharge
			 the duties imposed on the entity in such MOU; and
				(C)in the case of a
			 nonparty country, the foreign ministry of such country.
				(9)ChildThe
			 term child means an individual who has not attained the age of
			 16.
			(10)Convention
			 countryThe term Convention country means a country
			 other than the United States that has ratified, acceded, or succeeded to the
			 Hague Abduction Convention and with respect to which the United States has
			 entered into a reciprocal agreement pursuant to the Hague Abduction
			 Convention.
			(11)Hague Abduction
			 ConventionThe term Hague Abduction Convention means
			 the Convention on the Civil Aspects of International Child Abduction, done at
			 The Hague on October 25, 1980.
			(12)Left-behind
			 parentThe term
			 left-behind parent means—
				(A)regarding an
			 abduction, an individual or entity, either individually or jointly, who alleges
			 that an abduction has occurred that is in breach of rights of custody—
					(i)attributed to such
			 individual or entity, as applicable; and
					(ii)exercised at the
			 time of the abduction or that would have been exercised but for the abduction;
			 and
					(B)regarding rights
			 of access, an individual with rights of custody who is requesting establishment
			 of rights of access or who alleges that rights of access are being
			 denied.
				(13)Legal
			 residenceThe term legal residence means the
			 congressional district and State in which an individual either is residing, or
			 if an individual is residing temporarily outside the United States, the
			 congressional district and State to which the individual intends to
			 return.
			(14)Military
			 dependent childThe term military dependent child
			 means a child whose habitual residence is the United States according to United
			 States law even though the child is residing outside the United States with a
			 military parent.
			(15)Military
			 parentThe term military parent means an individual
			 who has rights of custody over a child and who is serving outside the United
			 States as a member of the United States Armed Forces.
			(16)MOUThe
			 term MOU means a memorandum of understanding between the United
			 States and a country that is not a Convention country to resolve abduction
			 cases and rights of access cases in accordance with section 104.
			(17)MOU
			 countryThe term MOU country means a country with
			 respect to which the United States has entered into an MOU.
			(18)Nonparty
			 countryThe term
			 nonparty country means a country that is neither a Convention
			 country nor an MOU country.
			(19)Pattern of
			 noncooperation
				(A)In
			 generalThe term pattern of noncooperation means the
			 persistent failure—
					(i)of a
			 Convention country to implement and abide by the provisions of the Hague
			 Abduction Convention;
					(ii)of
			 an MOU Country to implement and abide by the provisions of the applicable MOU;
			 and
					(iii)of
			 a nonparty country to cooperate with the United States to expeditiously resolve
			 abduction cases and access cases within a reasonable period of time.
					(B)CriteriaSuch
			 persistent failure may be evidenced by one or more of the following
			 criteria:
					(i)The existence of
			 10 or more unresolved cases.
					(ii)The failure of the Central Authority of the
			 country to fulfill its responsibilities pursuant to the Hague Abduction
			 Convention or the MOU, as applicable, or in the case of a nonparty country, the
			 repeated failure of the Central Authority of the country to cooperate with the
			 Central Authority of the United States to resolve unresolved cases.
					(iii)The failure of
			 the judicial or administrative branch, as applicable, of the national
			 government of the country to implement and comply with the provisions of the
			 Hague Abduction Convention or the MOU, as applicable, or in the case of a
			 nonparty country, the failure of the appropriate judicial or administrative
			 branch of the national government of the country to expeditiously deliberate
			 and render a decision in abduction cases and access cases.
					(iv)The
			 failure of law enforcement to locate abducted children or to enforce return
			 orders or determinations of rights of access rendered by the judicial or
			 administrative authorities of the national government of the country in
			 abduction cases or access cases.
					(20)Rights of
			 accessThe term rights
			 of access means the rights of contact between a child and a left-behind
			 parent that may arise—
				(A)as a provisional
			 measure while an abduction case is pending; and
				(B)by operation of
			 law or by reason of judicial or administrative determination or by agreement
			 having legal effect under the law of the country in which the child is
			 located.
				(21)Rights of
			 custodyThe term rights
			 of custody means rights of care and custody of an abducted child,
			 including the right to determine the place of residence of an abducted
			 child—
				(A)attributed to an
			 individual or entity, either individually or jointly, and
				(B)arising by operation of law or by reason of
			 a judicial or administrative decision, or by reason of an agreement having
			 legal effect,
				under the
			 law of the country in which the child was an habitual resident immediately
			 before the abduction.(22)Unresolved
			 abduction case
				(A)In
			 generalSubject to
			 subparagraph (B), the term unresolved abduction case means an
			 abduction case that remains unresolved for a period that exceeds 6 weeks after
			 the date on which the application for return of the child is submitted for
			 determination to the judicial or administrative authority, as applicable, in
			 the country in which the child is located.
				(B)Resolution of
			 caseAn abduction case shall be considered to be resolved
			 if—
					(i)the
			 child is returned to the country of habitual residence, pursuant to the Hague
			 Abduction Convention or MOU, if applicable;
					(ii)the judicial or administrative branch, as
			 applicable, of the national government of the country in which the child is
			 located has implemented and is complying with the provisions of the Hague
			 Abduction Convention or the MOU, as applicable, and a final determination is
			 made by such judicial or administrative branch that the child will not be
			 returned to the country of habitual residence; or
					(iii)the child
			 attains the age of 16.
					(23)Unresolved
			 access case
				(A)In
			 generalSubject to subparagraph (B), the term unresolved
			 access case means an access case that remains unresolved for a period
			 that exceeds 6 weeks after the date on which the application for the
			 establishment of rights of access is submitted to the judicial or
			 administrative authority, as applicable, in the country in which the child is
			 located.
				(B)Resolution of
			 caseAn access case shall be considered to be resolved if—
					(i)rights of access
			 are established for the left-behind parent and such parent is allowed access to
			 the child in accordance with such rights;
					(ii)a
			 final determination is made by the appropriate administrative or judicial
			 entity in the country in which the child is located that the left-behind parent
			 does not have rights of access and the United States Central Authority
			 concludes that such determination is in accordance with applicable
			 international standards; or
					(iii)the abduction
			 case related to the unresolved access case is resolved.
					(24)Unresolved
			 casesThe term unresolved cases means unresolved
			 abduction cases and unresolved access cases.
			4.FundingAmounts necessary to carry out this Act
			 shall be taken out of the discretionary funds available to the Secretary of
			 State for each of the fiscal years 2014 through 2018.
		IDepartment of
			 State actions
			101.Annual
			 report
				(a)In
			 generalNot later than March
			 31 of each year, the Secretary of State shall submit to the appropriate
			 congressional committees an Annual Report on International Child
			 Abduction.
				(b)ContentsEach
			 Annual Report shall, with respect to the preceding year, include the
			 following:
					(1)For each country
			 with respect to which there was 1 or more abduction cases:
						(A)Whether the country is a Convention
			 country, an MOU country, or a nonparty country.
						(B)The number of
			 abduction cases and the number of rights of access cases, respectively,
			 reported.
						(C)The number of
			 abduction cases and the number of access cases, respectively, that are
			 pending.
						(D)(i)The number of abduction
			 cases and the number of access cases, respectively, that were pending at any
			 point for more than 90 days after the date on which the Central Authority of
			 the United States transmitted the application for each such case to the Central
			 Authority of such country, and were not submitted by the Central Authority to
			 the judicial or administrative authority, as applicable, of such country within
			 the 90-day period.
							(ii)The reason for the delay in
			 submission of each case identified in clause (i) by the Central Authority of
			 such country to the judicial or administrative authority.
							(E)The number of
			 unresolved abduction cases and unresolved access cases, respectively, and the
			 length of time each case has been pending.
						(F)The number of
			 unresolved cases in which law enforcement has failed to locate the abducted
			 child or to enforce a return order or determinations of rights of access
			 rendered by the judicial or administrative authorities of such country.
						(G)The median time required for resolution of
			 abduction cases and access cases, respectively, to be measured from the date on
			 which the application with respect to the abduction case or access case is
			 transmitted by the Central Authority of the United States to the Central
			 Authority of such country to the date on which the abduction case or access
			 case is resolved.
						(H)The percentage of the total number of
			 abduction cases and access cases, respectively, resolved.
						(I)Detailed
			 information about each case described in subparagraph (C) and on actions taken
			 by the Department of State to resolve such case, including the specific actions
			 taken by the United States chief of mission in such country.
						(J)Recommendations to improve resolution of
			 abduction cases and access cases.
						(2)The number of abducted children from the
			 United States who were returned to the United States from Conventions
			 countries, MOU countries, and nonparty countries, respectively.
					(3)A
			 list of Convention countries and MOU countries that have failed to comply with
			 any of their obligations under the Hague Abduction Convention or the MOU, as
			 applicable, with respect to the resolution of abduction cases and access
			 cases.
					(4)A
			 list of countries demonstrating a pattern of noncooperation, and a summary of
			 the criteria on which the determination of a pattern of noncooperation for each
			 country is based.
					(5)(A)Information on efforts
			 by the Secretary of State to encourage other countries to become signatories to
			 the Hague Abduction Convention or to enter into an MOU.
						(B)The efforts referred to in
			 subparagraph (A) shall include efforts to address pending abduction cases and
			 access cases in such country.
						(6)A
			 description of the efforts of the Secretary of State to encourage Convention
			 countries and MOU countries to facilitate the work of nongovernmental
			 organizations within their respective countries that assist left-behind
			 parents.
					(c)ExceptionThe
			 Annual Report shall not include—
					(1)the names of
			 left-behind parents or children involved in abduction cases or access cases;
			 or
					(2)information that
			 may identify a party involved in an abduction case or access case unless the
			 party stipulates in writing to the Central Authority of the United States that
			 such information may be included in the Annual Report.
					(d)Additional
			 thematic sectionsEach Annual Report shall also include—
					(1)information on the
			 number of unresolved cases affecting left-behind parents who are military
			 parents and a summary of assistance offered to such left-behind parents;
					(2)information on the
			 use of airlines in abductions, including which airlines have been utilized to
			 carry out an abduction, voluntary airline practices to prevent abductions, and
			 recommendations for best airline practices to prevent abductions;
					(3)information on actions taken by the Central
			 Authority of the United States to train domestic judges in application of the
			 Hague Abduction Convention; and
					(4)information on
			 actions taken by the Central Authority of the United States to train United
			 States Armed Forces legal assistance personnel, military chaplains, and
			 military family support center personnel about abductions, the risk of loss of
			 access to children, and the legal frameworks available to resolve such
			 cases.
					(e)Repeal of the
			 Hague Convention compliance reportSection 2803 of the Foreign
			 Affairs Reform and Restructuring Act of 1998 (42 U.S.C. 11611) is
			 repealed.
				102.Standards and
			 assistanceThe Secretary of
			 State shall ensure that United States diplomatic and consular missions
			 abroad—
				(1)maintain a
			 consistent reporting standard with respect to abduction cases and access cases
			 involving abducted children in the country in which such mission is located for
			 purposes of the Annual Report;
				(2)designate at least
			 one official in each such mission to assist left-behind parents from the United
			 States who are visiting such country to resolve cases involving an abduction or
			 rights of access; and
				(3)monitor
			 developments in cases involving abducted children in the country in which such
			 mission is located.
				103.Memorandum of
			 Understanding
				(a)In
			 generalThe Secretary of
			 State shall seek to enter into an MOU with every country that is not a
			 Convention country.
				(b)MOU
			 provisionsAn MOU shall include, with respect to the applicable
			 MOU country—
					(1)identification of
			 the Central Authority;
					(2)a protocol to identify, locate, and
			 effectuate the return of an abducted child identified in an abduction case not
			 later than 6 weeks after the application with respect to the abduction case has
			 been submitted to the judicial or administrative authority, as applicable, of
			 the country in which the abducted child is located;
					(3)a
			 protocol for the establishment and protection of the rights of access;
					(4)identification of
			 the judicial or administrative authority that will promptly adjudicate
			 abduction cases and access cases;
					(5)identification of a law enforcement agency
			 and available law enforcement mechanisms and procedures to ensure the immediate
			 enforcement of an order issued by the authority identified pursuant to
			 paragraph (4) to return an abducted child to a left-behind parent, including
			 by—
						(A)conducting an
			 investigation to ascertain the location of the abducted child;
						(B)providing
			 protection to the abducted child after such child is located; and
						(C)retrieving the
			 abducted child and making the appropriate arrangements for such child to be
			 returned to the country of habitual residence;
						(6)a protocol to establish periodic visits
			 between a United States embassy or consular official and an abducted child to
			 allow the official to ascertain the child’s location and welfare; and
					(7)such other
			 provisions as determined to be appropriate by the Secretary of State.
					(c)Rule of
			 construction
					(1)In
			 generalNothing in this Act shall be construed to prohibit the
			 United States from proposing and entering into a memorandum of understanding
			 with a Convention country to further clarify the reciprocal obligations of the
			 United States and the Convention country under the Hague Abduction Convention.
					(2)Treatment of
			 obligations of Convention countryIn those instances in which
			 there is a memorandum of understanding as described in paragraph (1), the
			 obligations of the Convention country under such memorandum shall be considered
			 to be obligations of such country under the Hague Abduction Convention for
			 purposes of this Act.
					104.Notification of
			 congressional representatives
				(a)NotificationExcept as provided in subsection (b), the
			 Secretary of State shall notify in writing the Member of Congress and Senators
			 representing the legal residence of a left-behind parent when such parent
			 reports an abduction to the Central Authority of the United States.
				(b)ExceptionThe
			 notification requirement under subsection (a) shall not apply if the
			 left-behind parent does not consent to the notification described in such
			 subsection.
				(c)Member of
			 Congress definedIn this section, the term Member of
			 Congress means a Representative in, or Delegate or Resident Commissioner
			 to, the Congress.
				IIPresidential
			 actions
			201.Presidential
			 actions in response to unresolved cases
				(a)Response to
			 international child abductions
					(1)United States
			 policyIt shall be the policy of the United States to—
						(A)promote the best
			 interest of children abducted from the United States by establishing legal
			 rights and procedures for their prompt return and by promoting such rights and
			 procedures through actions that ensure the enforcement of reciprocal
			 international obligations; and
						(B)recognize the international character of
			 the Hague Abduction Convention, and the need for reciprocity pursuant to and
			 the uniform international interpretation of the Hague Abduction Convention, by
			 promoting the timely resolution of abduction cases and access cases through 1
			 or more of the actions described in section 205.
						(2)Requirement of
			 Presidential ActionWhenever the President determines that the
			 government of a foreign country has failed to resolve an unresolved abduction
			 case or unresolved access case, the President shall oppose such failure through
			 one or more of the actions described in subsection (b).
					(b)Presidential
			 actions
					(1)In
			 generalSubject to paragraphs (2) and (3), the President, in
			 consultation with the Secretary of State, shall, as expeditiously as
			 practicable in response to the failure described in subsection (a) by the
			 government of a foreign country, take 1 or more of the actions described in
			 paragraphs (1) through (18) of section 205(a) (or commensurate action as
			 provided in section 205(b)) with respect to such country.
					(2)Deadline for
			 actions
						(A)In
			 generalExcept as provided in subparagraph (B), not later than
			 March 31 of each year, the President shall take 1 or more of the actions
			 described in paragraphs (1) through (18) of section 205(a) (or commensurate
			 action as provided in section 205(b)) with respect to each foreign country the
			 government of which has failed to resolve an unresolved abduction case or
			 access case that is pending as of such date.
						(B)ExceptionIn
			 the case of an action under any of paragraphs (11) through (18) of section
			 205(a) (or commensurate action as provided in section 205(b))—
							(i)the
			 action may only be taken after the requirements of sections 203 and 204 have
			 been satisfied; and
							(ii)the
			 March 31 deadline to take the action shall not apply.
							(3)Authority for
			 delay of presidential actionsThe President may delay action described in
			 any of the paragraphs (11) through (18) of section 205(a) (or commensurate
			 action as provided in section 205(b)), as required under paragraph (2), if the
			 President determines and certifies to the appropriate congressional committees
			 that a single, additional period of time, not to exceed 90 days, is
			 necessary—
						(A)for a continuation
			 of negotiations that have been commenced with the country to resolve the
			 unresolved case; or
						(B)in anticipation
			 that the case will be resolved by such country during such 90-day
			 period.
						(c)Implementation
					(1)In
			 generalIn carrying out subsection (b), the President
			 shall—
						(A)take 1 or more
			 actions that most appropriately respond to the nature and severity of the
			 failure to resolve the unresolved cases; and
						(B)seek to the
			 fullest extent possible to target action as narrowly as practicable with
			 respect to the agencies or instrumentalities of the foreign government that are
			 responsible for such failures.
						(2)Guidelines for
			 presidential actionsIn addition to the guidelines under
			 paragraph (1), the President, in determining whether to take 1 or more actions
			 under paragraphs (11) through (18) of section 205(a) (or commensurate action as
			 provided in section 205(b)), shall seek to minimize any adverse impact
			 on—
						(A)the population of
			 the country whose government is targeted by the action or actions; and
						(B)the humanitarian
			 activities of United States and foreign nongovernmental organizations in the
			 country.
						202.Presidential
			 actions in response to patterns of noncooperation in cases of international
			 child abductions
				(a)Response to a
			 pattern of noncooperation
					(1)United states
			 policyIt shall be the policy of the United States to—
						(A)oppose
			 institutional or other systemic failures of foreign governments to fulfill
			 their obligations pursuant to the Hague Abduction Convention or MOU, as
			 applicable, to resolve abduction cases and access cases; and
						(B)promote
			 reciprocity pursuant to and compliance with the Hague Abduction Convention by
			 Convention countries and compliance with the applicable MOU by MOU
			 countries.
						(2)Requirement of
			 presidential actionWhenever the President determines that the
			 government of a foreign country has engaged in a pattern of noncooperation, the
			 President shall promote the resolution of the unresolved cases through one or
			 more of the actions described in subsection (c).
					(b)Designations of
			 countries with patterns of noncooperation in cases of international child
			 abduction
					(1)Annual
			 review
						(A)In
			 generalNot later than March 31 of each year, the President shall
			 review the status of abduction cases and access cases in each foreign country
			 to determine whether the government of such country has engaged in a pattern of
			 noncooperation during the preceding 12 months or since the date of the last
			 review of such country under this subparagraph, whichever period is longer. The
			 President shall designate each country the government of which has engaged in a
			 pattern of noncooperation as a Country With a Pattern of Noncooperation.
						(B)Basis of
			 reviewEach review conducted
			 under subparagraph (A) shall be based upon information contained in the latest
			 Annual Report and on any other evidence available.
						(2)Determinations
			 of responsible partiesFor
			 the government of each country designated as a Country With a Pattern of
			 Noncooperation under paragraph (1)(A), the President shall seek to determine
			 the agencies or instrumentalities of such government that are responsible for
			 the pattern of noncooperation by such government in order to appropriately
			 target actions under this section in response.
					(3)Congressional
			 notificationWhenever the President designates a country as a
			 Country With a Pattern of Noncooperation under paragraph (1)(A), the President
			 shall, as soon as practicable after such designation is made, transmit to the
			 appropriate congressional committees—
						(A)the designation of
			 the country, signed by the President; and
						(B)the identification, if any, of responsible
			 agencies or instrumentalities determined under paragraph (2).
						(c)Presidential
			 actions with respect to a Country With a Pattern of Noncooperation
					(1)In
			 generalSubject to paragraphs (2) and (3) with respect to each
			 Country With a Pattern of Noncooperation designated under subsection (b)(1)(A),
			 the President shall, after the requirements of sections 203 and 204 have been
			 satisfied, but not later than 90 days (or 180 days in case of a delay under
			 paragraph (2)) after the date of such designation of the country under such
			 subsection, take 1 or more of the actions under paragraphs (11) through (18) of
			 section 205(a) (or commensurate action as provided in section 205(b)).
					(2)Authority for
			 delay of presidential actionsIf, on or before the date that the
			 President is required to take action under paragraph (1), the President
			 determines and certifies to the appropriate congressional committees that a
			 single, additional period of time not to exceed 90 days is necessary—
						(A)for a continuation
			 of negotiations that have been commenced with the government of such country to
			 bring about a cessation of the pattern of noncooperation by such country,
			 or
						(B)for a review of
			 corrective action taken by such country after designation of such country as a
			 Country With a Pattern of Noncooperation under subsection (b)(1)(A) or in
			 anticipation that corrective action will be taken by such country during such
			 90-day period,
						the
			 President shall not be required to take such action until the expiration of
			 such period of time.(3)Exception for
			 ongoing presidential action
						(A)In
			 generalThe President shall not be required to take action under
			 paragraph (1) with respect to a Country With a Pattern of Noncooperation
			 if—
							(i)the President has taken action pursuant to
			 paragraph (1) with respect to such country in a preceding year, such action is
			 in effect at the time such country is designated as a Country with a Pattern of
			 Noncooperation under subsection (b)(1)(A), and the President submits to the
			 appropriate congressional committees the information described in section 204
			 regarding the actions in effect with respect to such country; or
							(ii)subject to subparagraph (B), the President
			 determines that such country is subject to multiple, broad-based sanctions
			 imposed in significant part in response to human rights abuses and that such
			 sanctions also satisfy the requirements of this subsection.
							(B)Additional
			 requirementsIf the President
			 makes a determination under subparagraph (A)(ii)—
							(i)the report under section 204 and, as
			 applicable, the publication in the Federal Register under section 208, shall
			 specify the specific sanction or sanctions that the President has determined
			 satisfy the requirements of this subsection; and
							(ii)such sanctions shall remain in effect
			 subject to section 209.
							(d)Rule of
			 constructionA determination under this section that a foreign
			 country has engaged in a pattern of noncooperation shall not be construed to
			 require the termination of assistance or other activities with respect to such
			 country under any other provision of law, including section 116 or 502B of the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2151(n) or 2304).
				203.Consultations
				(a)Duty To consult
			 with foreign governments
					(1)In
			 generalAs soon as practicable after the President makes a
			 determination under section 201 in response to failures to resolve unresolved
			 cases and the President decides to take action under paragraphs (11) through
			 (18) of section 205(a) (or commensurate action as provided in section 205(b))
			 with respect to that country, or not later than 90 days after the President
			 designates a country as a Country With a Pattern of Noncooperation pursuant to
			 section 202(b)(1)(A), the President shall—
						(A)request consultation with the government of
			 such country regarding the failures giving rise to designation of that country
			 as a Country With a Pattern of Noncooperation regarding the pattern of
			 noncooperation or to action under section 201; and
						(B)if agreed to,
			 enter into such consultations with such country, privately or publicly.
						(2)Duty To consult
			 with left-behind parentsThe
			 President shall consult with left-behind parents who have an abduction case
			 involving a child located in the country referenced in paragraph (1)(A), or
			 designated representatives or representative groups of such left-behind
			 parents, during the course of the consultations conducted pursuant to paragraph
			 (1) concerning the potential impact of such consultations on the resolution of
			 such cases.
					204.Report to
			 Congress
				(a)In
			 generalSubject to subsection
			 (b), not later than 90 days after the President makes a determination under
			 section 201 in response to failures to resolve unresolved cases and the
			 President decides to take action under paragraphs (11) through (18) of section
			 205(a) (or commensurate action as provided in section 205(b)) with respect to
			 that country, or not later than 90 days after the President designates a
			 country as a Country With a Pattern of Noncooperation pursuant to section
			 202(b)(1)(A), the President shall transmit to the appropriate congressional
			 committees a report on the following:
					(1)Identification
			 of presidential actionsAn identification of the action or
			 actions described in section 205(a) (or commensurate action as provided in
			 section 205(b)) to be taken with respect to such country.
					(2)Description of
			 violationsA description of the failure to resolve an unresolved
			 case or the pattern of noncooperation, as applicable, giving rise to the action
			 or actions to be taken by the President.
					(3)Purpose of
			 presidential actionsA description of the purpose of the action
			 or actions.
					(4)Evaluation
						(A)DescriptionAn
			 evaluation, in consultation with the Secretary of State, the parties described
			 in section 203(b), and other parties the President determines appropriate, of
			 the anticipated impact of the Presidential action upon—
							(i)pending abduction
			 cases in such country;
							(ii)the government of
			 such country;
							(iii)the population
			 of such country;
							(iv)the United States
			 economy;
							(v)other interested
			 parties; and
							(vi)if
			 such country is a Convention country or an MOU country, the reciprocal
			 fulfillment of obligations pursuant to such Convention or applicable MOU, as
			 applicable.
							(B)FormThe
			 evaluation under subparagraph (A) shall be transmitted in unclassified form,
			 but may contain a classified annex if necessary.
						(5)Statement of
			 Policy OptionsA statement that noneconomic policy options
			 designed to resolve the unresolved case or bring about the cessation of the
			 pattern of noncooperation have reasonably been exhausted, including the
			 consultations required in section 203.
					(b)Delay in
			 transmittal of reportIf, on or before the date that the
			 President is required to submit a report under subsection (a) to the
			 appropriate congressional committees, the President determines and certifies to
			 such committees that a single, additional period of time not to exceed 90 days
			 is necessary pursuant to section 202(c)(2), the President shall not be required
			 to submit the report to such committees until the expiration of such period of
			 time.
				205.Presidential
			 actions
				(a)Description of
			 presidential actionsExcept
			 as provided in subsection (c), the Presidential actions referred to in this
			 subsection are the following:
					(1)A
			 private demarche.
					(2)An official public
			 demarche.
					(3)A
			 public condemnation.
					(4)A
			 public condemnation within one or more multilateral fora.
					(5)The delay or
			 cancellation of one or more scientific exchanges.
					(6)The delay or
			 cancellation of one or more cultural exchanges.
					(7)The denial of one
			 or more working, official, or state visits.
					(8)The delay or
			 cancellation of one or more working, official, or state visits.
					(9)A formal request to the foreign country
			 concerned to extradite the individual who is engaged in abduction.
					(10)The restriction of the number of visas
			 issued to nationals of such country pursuant to subparagraphs (F), (J), or (M)
			 of section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C.
			 1101(a)(15)).
					(11)The withdrawal,
			 limitation, or suspension of United States development assistance in accordance
			 with section 116 of the Foreign Assistance Act of 1961 (22 U.S.C.
			 2151n).
					(12)Directing the
			 Export-Import Bank of the United States, the Overseas Private Investment
			 Corporation, or the Trade and Development Agency not to approve the issuance of
			 any (or a specified number of) guarantees, insurance, extensions of credit, or
			 participations in the extension of credit with respect to such government or
			 the agency or instrumentality of such government determined by the President to
			 be responsible for such unresolved case or pattern of noncooperation, as
			 applicable.
					(13)The withdrawal,
			 limitation, or suspension of United States security assistance in accordance
			 with section 502B of the Foreign Assistance Act of 1961 (22 U.S.C.
			 2304).
					(14)In accordance
			 with section 701 of the International Financial Institutions Act of 1977 (22
			 U.S.C. 262d), directing the United States executive directors of international
			 financial institutions to oppose and vote against loans primarily benefitting
			 such government or the agency or instrumentality of such government determined
			 by the President to be responsible for such unresolved case or pattern of
			 noncooperation, as applicable.
					(15)The denial,
			 withdrawal, suspension, or limitation of benefits provided pursuant to title V
			 of the Trade Act of 1974 (19 U.S.C. 2461 et seq.), relating to the Generalized
			 System of Preferences.
					(16)Ordering the
			 heads of the appropriate United States agencies not to issue any (or a
			 specified number of) specific licenses, and not to grant any other specific
			 authority (or a specified number of authorities), to export any goods or
			 technology to such government or to the agency or instrumentality of such
			 government determined by the President to be responsible for such unresolved
			 case or pattern of noncooperation, as applicable, under—
						(A)the Export
			 Administration Act of 1979 (as continued in effect under the International
			 Emergency Economic Powers Act);
						(B)the Arms Export
			 Control Act;
						(C)the Atomic Energy
			 Act of 1954; or
						(D)any other statute
			 that requires the prior review and approval of the United States Government as
			 a condition for the export or re-export of goods or services.
						(17)Prohibiting any
			 United States financial institution from making loans or providing credits
			 totaling more than $10,000,000 in any 12-month period to such government or to
			 the agency or instrumentality of such government determined by the President to
			 be responsible for such unresolved case or pattern of noncooperation, as
			 applicable.
					(18)Prohibiting the
			 United States Government from procuring, or entering into any contract for the
			 procurement of, any goods or services from such government or from the agency
			 or instrumentality of such government determined by the President to be
			 responsible for such unresolved case or pattern of noncooperation, as
			 applicable.
					(b)Commensurate
			 actionExcept as provided in subsection (c), the President may
			 substitute any other action authorized by law for any action described in
			 subsection (a) if such action is commensurate in effect to the action
			 substituted and if such action would further the purposes of this Act as
			 specified in section 2(c). The President shall seek to take all appropriate and
			 feasible actions authorized by law to resolve the unresolved case or to obtain
			 the cessation of such pattern of noncooperation, as applicable. If commensurate
			 action is taken under this subsection, the President shall transmit to the
			 appropriate congressional committees a report on such action, together with an
			 explanation for taking such action.
				(c)ExceptionsAny
			 action taken pursuant to subsection (a) or (b) may not prohibit or restrict the
			 provision of medicine, medical equipment or supplies, food, or other
			 life-saving humanitarian assistance.
				206.Effects on
			 existing contractsThe
			 President shall not be required to apply or maintain any action under section
			 205—
				(1)in the case of
			 procurement of defense articles or defense services—
					(A)under existing
			 contracts or subcontracts, including the exercise of options for production
			 quantities, to satisfy requirements essential to the national security of the
			 United States;
					(B)if the President
			 determines in writing and transmits to the appropriate congressional committees
			 a report that the government or the agency or instrumentality of such
			 government to which such action would otherwise be applied is a sole source
			 supplier of such defense articles or services, that such defense articles or
			 services are essential, and that alternative sources are not readily or
			 reasonably available; or
					(C)if the President
			 determines in writing and transmits to the appropriate congressional committees
			 a report that such defense articles or services are essential to the national
			 security of the United States under defense co-production agreements; or
					(2)to products or
			 services provided under contracts entered into before the date on which the
			 President publishes in the Federal Register notice of such action in accordance
			 with section 208.
				207.Presidential
			 waiver
				(a)In
			 generalSubject to subsection
			 (b), the President may waive the application of any of the actions described in
			 paragraphs (11) through (18) of section 205(a) (or commensurate action as
			 provided in section 205(b)) with respect to a country, if the President
			 determines and so reports to the appropriate congressional committees
			 that—
					(1)the government of
			 such country has satisfactorily resolved any abduction cases or access cases
			 giving rise to the application of any of such actions and—
						(A)if such country is
			 a Convention country, such country has taken measures to ensure future
			 compliance with the provisions of the Hague Abduction Convention;
						(B)if such country is
			 an MOU country, such country has taken measures to ensure future compliance
			 with the provisions of the MOU at issue; or
						(C)if such country
			 was a nonparty country at the time the abductions or denials of rights of
			 access resulting in the abduction cases or access cases occurred, such country
			 has become a Convention country or an MOU country;
						(2)the exercise of
			 such waiver authority would further the purposes of this Act; or
					(3)the important
			 national interest of the United States requires the exercise of such waiver
			 authority.
					(b)Congressional
			 notificationNot later than the date of the exercise of a waiver
			 under subsection (a), the President shall notify the appropriate congressional
			 committees of such waiver or the intention to exercise such waiver, together
			 with a detailed justification thereof.
				208.Publication in
			 Federal Register
				(a)In
			 generalSubject to subsection (b), the President shall ensure
			 publication in the Federal Register of the following:
					(1)Determinations
			 of governments, agencies, instrumentalities of countries with patterns of
			 noncooperationAny
			 designation of a country that the President has designated as a Country With a
			 Pattern of Noncooperation under section 202(b)(1), together with, when
			 applicable and to the extent practicable, the identities of agencies or
			 instrumentalities determined to be responsible for such pattern of
			 noncooperation.
					(2)Presidential
			 actionsA description of any
			 action under paragraphs (11) through (18) of section 205(a) (or commensurate
			 action as provided in section 205(b)) and the effective date of such
			 action.
					(3)Delays in
			 transmittal of presidential action reportsAny delay in
			 transmittal of a report required under section 204.
					(4)WaiversAny
			 waiver issued under section 207.
					(b)Limited
			 disclosure of informationThe President may limit publication of
			 information under this section in the same manner and to the same extent as the
			 President may limit the publication of findings and determinations described in
			 section 654(c) of the Foreign Assistance Act of 1961 (22 U.S.C. 2414(c)), if
			 the President determines that the publication of such information—
					(1)would be harmful
			 to the national security of the United States; or
					(2)would not further
			 the purposes of this Act.
					209.Termination of
			 Presidential actionsAny
			 action taken under this Act or any amendment made by this Act with respect to a
			 foreign country shall terminate on the earlier of the following two
			 dates:
				(1)Not later than two
			 years after the effective date of such action unless expressly reauthorized by
			 law.
				(2)The date on which
			 the President transmits to Congress a certification containing a determination
			 of the President that the government of such country has resolved any
			 unresolved case or has taken substantial and verifiable steps to correct the
			 pattern of noncooperation at issue, as applicable, that gave rise to such
			 action.
				210.United States
			 assistance
				(a)Implementation
			 of prohibition on economic assistanceSection 116(c) of the Foreign Assistance
			 Act of 1961 (22 U.S.C. 2151n(c)) is amended—
					(1)in paragraph (2),
			 by striking and at the end;
					(2)in paragraph
			 (3)(B), by striking the period at the end and inserting ; and;
			 and
					(3)by adding at the
			 end the following new paragraph:
						
							(4)whether the government has engaged in a
				pattern of noncooperation regarding abduction cases or access cases, as such
				terms are defined in the Sean and David Goldman International Child Abduction
				Prevention and Return Act of
				2013.
							.
					(b)Implementation
			 of prohibition on security assistanceSection 502B(a)(4) of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2304(a)(4)) is amended—
					(1)in subparagraph
			 (A), by striking or at the end;
					(2)in subparagraph
			 (B), by striking the period at the end and inserting ; or;
			 and
					(3)by adding at the
			 end the following new subparagraph:
						
							(C)has engaged in a pattern of noncooperation
				regarding abduction cases or access cases, as such terms are defined in the
				Sean and David Goldman International Child Abduction Prevention and Return Act
				of
				2013.
							.
					211.Multilateral
			 assistanceSection 701 of the
			 International Financial Institutions Act (22 U.S.C. 262d) is amended—
				(1)by redesignating
			 the second subsection (g) (as added by Public Law 105–292) as subsection (h);
			 and
				(2)by adding at the
			 end the following new subsection:
					
						(i)In determining whether the government of a
				country engages in a pattern of gross violations of internationally recognized
				human rights, as described in subsection (a), the President shall give
				particular consideration to whether such government has engaged in a pattern of
				noncooperation regarding abduction cases or access cases, as such terms are
				defined in the Sean and David Goldman International Child Abduction Prevention
				and Return Act of
				2013.
						.
				212.Amendment to
			 generalized system of preferences eligibility for generalized system of
			 preferencesSection 502(b)(2)
			 of the Trade Act of 1974 (19 U.S.C. 2462(b)(2)) is amended—
				(1)by inserting after
			 subparagraph (H) the following new subparagraph:
					
						(I)Such country is a country with a pattern of
				noncooperation regarding abduction cases or access cases, as such terms are
				defined in the Sean and David Goldman International Child Abduction Prevention
				and Return Act of 2013.
						;
				and
				(2)in the flush left
			 matter after subparagraph (I) (as added by paragraph (1) of this
			 section)—
					(A)by striking
			 and (H) and inserting (H); and
					(B)by inserting after
			 D)) the following: and (I).
					
